Fourth Court of Appeals
                                San Antonio, Texas
                                      October 9, 2019

                                    No. 04-19-00379-CV

                            INTEREST OF D.J., et al., children,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01753
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
      The State’s Motion to Extend Time to file Brief is GRANTED. The State’s brief is due
October 28, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk